DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach "and an indication that the detected change in signal strength is predicted to be temporary, according to a defined likelihood criterion;” as substantially described in independent claim 1. These limitations, in combination with the other features of claim 1, are not taught nor suggested by the prior art of record. Accordingly, applicant’s claim is allowed for these reasons and for the reasons recited by the applicant remarks filed on January 15th, 2021.

Application’s independent claims 12, 18 are allowed for the same reason as set forth above.

Application’s dependent claims 2-9, 11, 13-17 and 19-21 are allowed for the same reason as set forth above for their respective independent claim.



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 



/M MOSTAZIR RAHMAN/
Examiner, Art Unit 2411

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411